                                          1414 Underwood Avenue
  O’DESS and                              Suite 403
                                          Wauwatosa, WI 53213
  ASSOCIATES S.C.                         (414) 727-1591 Main
  ATTORNEYS AT LAW
                                          (414) 727-1590 Fax




  Karl J. Foster, Esq.
  Riverwest Law Firm
  814 E. Center Street
  Milwaukee, WI 53212

  RE:    In re: Julius Dwaine Coates
         Case No. 17-26959-KMP

  Dear Counselor:

  Pursuant to the order dated December 4, 2017, NJCC Fund #5 Trust (“Creditor”) renews the
  motion for relief from automatic stay and abandonment with respect to the real property located
  at 4634-4636 N. 68th Street, Milwaukee, Wisconsin 53218 (the “Property”), due to debtor’s failure
  to maintain post-petition payments as they came due for July 1, 2018, through May 1, 2019, at
  $842.27, each; or $9,264.97 total payment delinquency. A copy of the order and post-petition
  payment history is attached.

  If you do not want the court to grant relief from the automatic stay or abandonment, or if
  you want the court to consider your views on this renewed motion then within 14 days of the
  date indicated on this letter, you or your attorney must file with the court a written response
  explaining your position and requesting a hearing with the court. The failure to do so may
  result in the court granting the relief requested in the original motion, including termination
  of the automatic stay and abandonment of the Property from the bankruptcy estate.

                                 CERTIFICATE OF SERVICE

  The undersigned certifies that on the __-XQH
                                             day of __________, 2019, he caused a copy of this
  renewed motion to be served by U.S. mail on debtor, Julius Coates, 4634 N. 68th St., Milwaukee,
  WI 53218, and on the same date by electronic means via CM/ECF on debtor’s counsel, Karl J.
  Foster; and, on the chapter 13 trustee, Scott Lieske, and the office of the United States Trustee.


D.Very truly yours, Digitally signed by
                    D. Alexander
Alexander Martin
 D. Alexander MartinDate: 2019.06.20
Martin              11:31:38 -05'00'
 Attorneys for Creditor

  O’Dess and Associates, S.C., is attempting to collect a debt and any information obtained will
  be used for that purpose. If you have previously received a Chapter 7 Discharge in
  Bankruptcy, this correspondence should not be construed as an attempt to collect a debt.
                Case 17-26959-kmp           Doc 66        Filed 06/20/19   Page 1 of 7
THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: December 4, 2017
                                                      Susan V. Kelley
                                                      Chief United States Bankruptcy Judge

                     UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

In re:                                          Chapter 13
JULIUS DWAINE COATES,                           Case No. 17-26959-SVK
       Debtor.
______________________________________________________________________________

                       ORDER APPROVING STIPULATION
______________________________________________________________________________
                                                    
       The Court has reviewed the Stipulation filed __________between the Debtor and Federal

Nation Mortgage Association (“Fannie Mae”), a Corporation Organized and Existing under the Laws

of the United States of America, resolving the Motion for Relief from Stay and Abandonment as to

4634-4636 N. 68th Street, Milwaukee, WI 53218. The Stipulation includes a “doomsday provision”

for a payment that may be overdue by the time this Order becomes effective.

       IT IS THEREFORE ORDERED: the Stipulation, which is attached to this order, is approved,

and the parties are authorized to act in accordance with its terms.

       IT IS FURTHER ORDERED: the Court will not enforce a “doomsday provision” (but may

enforce a letter renewal to which no objection was filed) for any post-petition payment defaults prior

to the effective date of this Order. The effective date of this Order is 14 days after entry.
                                              #####




               Case 17-26959-kmp
               Case 17-26959-svk Doc
                                 Doc 40
                                     66 Filed
                                        Filed 12/04/17
                                              06/20/19                   Page
                                                                         Page 12 of
                                                                                 of 57
Case 17-26959-kmp
Case 17-26959-svk Doc
                  Doc 40
                      66 Filed
                         Filed 12/04/17
                               06/20/19   Page
                                          Page 23 of
                                                  of 57
Case 17-26959-kmp
Case 17-26959-svk Doc
                  Doc 40
                      66 Filed
                         Filed 12/04/17
                               06/20/19   Page
                                          Page 34 of
                                                  of 57
Case 17-26959-kmp
Case 17-26959-svk Doc
                  Doc 40
                      66 Filed
                         Filed 12/04/17
                               06/20/19   Page
                                          Page 45 of
                                                  of 57
Case 17-26959-kmp
Case 17-26959-svk Doc
                  Doc 40
                      66 Filed
                         Filed 12/04/17
                               06/20/19   Page
                                          Page 56 of
                                                  of 57
Case 17-26959-kmp   Doc 66   Filed 06/20/19   Page 7 of 7
